IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                               RENDERED: OCTOBER 20, 2022
                                                     NOT TO BE PUBLISHED


                   Supreme Court of Kentucky
                               2021-SC-0076-MR


ANDRE TOMPKINS                                                      APPELLANT


                   ON APPEAL FROM MCCRACKEN CIRCUIT COURT
V.                  HONORABLE TIMOTHY KALTENBACH, JUDGE
                                NO. 19-CR-00727


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      Andre Tompkins (Tompkins) was convicted of one count of first-degree

rape; two counts of first-degree sodomy; one count of incest, victim under

eighteen; one count of criminal attempt to commit second-degree rape; two

counts of second-degree sodomy; and one count of first-degree sexual abuse.

Receiving a sentence of thirty-one years, he now appeals his convictions to this

Court as a matter of right.1 After review, we affirm.

              I.    FACTUAL AND PROCEDURAL BACKGROUND

      The only issue raised by Tompkins that merits review concerns alleged

juror misconduct. We therefore need not discuss the underlying facts

supporting his convictions, but for context some background information is




      1   Ky. Const. § 110.
required. Tompkins’ sole victim was his biological daughter, Alice,2 who was

thirteen at the time of the offenses and fifteen at the time of trial. Alice’s

biological mother passed away due to a mitral valve prolapse when Alice was

eighteen months old. Alice was therefore raised by her maternal grandmother

(S.A.). S.A. was a witness for the Commonwealth during Tompkins’ trial.

      During voir dire, the trial court, the Commonwealth, and defense counsel

each questioned the venire. Going first, the trial court asked the

Commonwealth to list the witnesses it intended to call, which included S.A.

The court asked if anyone knew any of the Commonwealth’s witnesses, and no

one responded that they knew S.A. Later, the Commonwealth also inquired

whether anyone knew S.A., but again no one in the venire responded

affirmatively. Finally, the defense asked if anyone knew Alice’s deceased

mother; no one responded that they did.

      After a two-day trial, the jury was released to deliberate at 10:02 a.m.

On the same day at 4:32 p.m., while the jury was deliberating, defense counsel

brought an issue to the court’s attention. Counsel stated:

      Ms. Belinda Lawrence has just alerted me to something. She’s
      from here and she’s really plugged in in the community and knows
      a lot of people that I just don’t know because I’m not from here.
      But one of our jurors, Fernandez Hill, the African American male
      on the jury, Belinda, who’s in the back ready to give some
      testimony, Belinda Lawrence drove him on the school bus when he
      was a child in school. Belinda has told me that it’s her belief that
      Fernandez Hill knows [Alice’s deceased mother]. So, basically what
      I’m saying is, we believe that when there was some voir dire



     2 This Court will utilize pseudonyms and initials to protect the child’s

anonymity.

                                              2
      concerning whether any of the potential jurors knew any of the
      potential parties that perhaps Mr. Fernandez Hill might not have
      disclosed that he might know the victim’s deceased mother. And if
      he does know that and he didn’t disclose it he could have shared
      some outside information with the jury concerning [Alice’s
      mother’s] death from a drug overdose and some of the surrounding
      rumors that [Tompkins] was responsible for that death. We’d like
      to take some testimony from [Belinda].

The trial court denied defense counsel’s request to take Belinda’s testimony by

avowal, but noted that counsel was “entitled to file motions.” Later, after the

jury had announced that it had reached a verdict but before the verdict was

read, defense counsel made a second request as follows:

      Your honor I move for a mistrial based on juror misconduct. I first
      made the argument before, but I actually neglected to make the
      mistrial motion which I’m making now. I’d further buttress my
      argument by stating that I’ve also found out that Fernandez Hill
      may have some relatives who are married to, I think, [S.A.’s] sister
      and [S.A.] testified twice in this trial. So, in addition to knowing
      [Tompkin’s] deceased significant other, the mother of the victim,
      Mr. Hill may have some family members who are married to [S.A.’s]
      relatives, I think [S.A.’s] sister. And that’s why I wanted to get
      some testimony earlier from [Belinda] just so I could question that
      on the record.

The trial court denied the motion for a mistrial.

      Following Tompkins’ conviction, his defense counsel did not file a motion

for a new trial under RCr3 10.024 based on Juror Hill’s alleged mendacity, nor

did counsel take Belinda’s testimony via an affidavit to be included in the

record on appeal.



      3   Kentucky Rule of Criminal Procedure.
      4  RCr 10.02(1) (“Upon motion of a defendant, the court may grant a new trial for
any cause which prevented the defendant from having a fair trial, or if required in the
interest of justice.”).

                                                 3
      Additional facts are discussed below as necessary.

                                II.   ANALYSIS

      Tompkins’ primary arguments on appeal are that the trial court erred

when it failed to elicit testimony from Belinda, and that reversible error

occurred due to Juror Hill’s failure to truthfully answer questions during voir

dire. Addressing the former argument will be dispositive.

      Procedurally, this case is a bit of an oddity. As the Commonwealth

points out, allegations of juror misconduct are typically addressed post-trial

during a hearing on a motion for a new trial.5 Tompkins argues in response

that he “was not obligated to file a motion for a new trial as the issue was

brought to the trial court during trial.” That may be so for the purposes of

preserving the issue, but as a practical matter it greatly diminishes the facts

that would have otherwise been available to this Court to address this appeal.

Had a hearing occurred, the trial court could have taken testimony and made

findings regarding whether Juror Hill knew Alice’s deceased mother or had a

relative who was married to S.A.’s sister. But, without such a hearing to

review, our focus is necessarily narrowed to the following question: did the trial

court err by declining to inquire further into the matter based on the

allegations made by counsel? We hold that it did not.



        5 See, e.g., Gullett v. Commonwealth, 514 S.W.3d 518, 522 (Ky. 2017); Sluss v.

Commonwealth, 381 S.W.3d 215, 220-21 (Ky. 2012); Anderson v. Commonwealth, 864
S.W.2d 909, 911 (Ky. 1993); Paenitz v. Commonwealth, 820 S.W.2d 480, 481 (Ky.
1991). See also Jackson v. Commonwealth, 567 S.W.3d 615, 623 (Ky. App. 2019) (“It
is well-established that evidentiary hearings are critical to resolving juror misconduct
cases.”).

                                               4
      To begin, Belinda was not a witness for either party and was seemingly

there solely to observe the trial. The trial court therefore had no way to

establish her credibility or to know what her motivations were for bringing

these allegations to the attention of Tompkins’ defense counsel. Further, the

only asserted bases for her beliefs were that she was “plugged in” to the

community, and drove Tompkins on the school bus when he was a child.6 It is

notable that Belinda did not allege that she also drove Alice’s deceased mother

on the school bus.

      In addition to this shaky foundation, counsel’s allegations were

exceptionally vague. Counsel stated that it was Belinda’s “belief” that Juror

Hill knew Alice’s mother; that “perhaps Juror Hill might not have disclosed that

he might know the victim’s deceased mother”; that he “may have some family

members who are married to [S.A.’s] relatives”; and that Juror Hill “could have

shared some outside information with the jury concerning [Alice’s mother’s]

death from a drug overdose and some of the surrounding rumors that

[Tompkins] was responsible for that death,” even though it was stated several

times that Alice’s mother died due to a heart condition.7

      The trial court declined to hear testimony from Belinda while the jury

was deliberating, but told defense counsel he was “entitled to file motions.”

The trial court undoubtedly anticipated that defense counsel would file a




      6   Tompkins was thirty-two years old at the time of the trial.
      7   (Emphasis added).

                                                5
motion for a new trial based on this information, as is the typical practice, and

that the issue could thereby be addressed more fully. Based on the foregoing,

we cannot say that the trial court erred by declining to take testimony from

Belinda.

      Moreover, we hold that these bare assertions to not entitle Tompkins to

remand and an evidentiary hearing under Sluss v. Commonwealth.8 In Sluss,

the defense filed a post-trial motion for a new trial on the basis of juror

misconduct.9 The motion alleged that during voir dire two individuals that

were later selected as jurors stated that they did not know the victim, her

family, or the circumstances surrounding the case.10 One of those jurors also

stated that she did not use Facebook.11 With the defense’s motion for a new

trial, it filed screenshots of the victim’s mother’s Facebook friends, which

included two individuals with the same names as the two jurors in addition to

screenshots from the victim’s mother’s Facebook page discussing information

about her child’s death.12 The Sluss Court held that, while the appellant had

not shown that his conviction was tainted, he had “included in the record

sufficient evidence that one of the jurors appears to have lied explicitly (about

having a Facebook account) during individual voir dire and that both jurors




      8   381 S.W.3d 215 (Ky. 2012).
      9   Id. at 220-21.
      10   Id. 221.
      11   Id.
      12   Id.

                                            6
may have lied by omission[.]”13 The Court accordingly remanded for a hearing

to further flesh out the allegations of juror mendacity.14

      Here, because Tompkins’ counsel did not elect to take part in a hearing

on a motion for a new trial or to take Belinda’s affidavit for inclusion in the

record on appeal, we have no such evidence. Instead, there are only vague,

second-hand assertions that Juror Hill might have known Alice’s deceased

mother and might be related to S.A. through marriage. We therefore hold that

Tompkins has not presented sufficient evidence that Juror Hill was dishonest

during voir dire, and he is not entitled to remand and a hearing under Sluss.

      Tompkins also alleges that the trial court erred by denying his motion for

directed verdict. However, the Commonwealth argues, and we agree, that this

issue was not properly preserved for our review.

      At the close of the Commonwealth’s evidence, the defense made the

following motion: “I’d make a motion for directed verdict on all counts. Our

position is that the Commonwealth carries the burden of persuasion and they

simply have not proven each and every element of each and every offense. No

further additional argument.” Later, at the close of all the evidence, the

defense renewed its motion for directed verdict as follows:

      I’d make a motion for directed verdict on all counts. It’s our
      position that the Commonwealth simply has not proven its case at
      all. The only evidence they really presented is an allegation from a
      child and some medical results that don’t identify where the source
      of injury came from. So, the proof they put on has just been
      insufficient, so we ask for a directed verdict on all counts.

      13   Id. at 229 (emphasis added).
      14   Id.

                                            7
As this Court has held numerous times, in order to preserve the argument that

a trial court erred by denying a criminal defendant’s motion for directed

verdict, the defendant must:

      (1) move for a directed verdict at the close of the Commonwealth's
      evidence; (2) renew the same directed verdict motion at the close of
      all the evidence, unless the defendant does not present any
      evidence; and identify the particular charge the Commonwealth
      failed to prove, and must identify the particular elements of
      that charge the Commonwealth failed to prove.15

“Insufficiently specific motions, such as moving summarily for a directed

verdict or making a general assertion of insufficient evidence, are not enough to

satisfy the specificity requirement.”16

      Here, Tompkins’ counsel did not identify which charges the

Commonwealth failed to prove or which of the particular elements of those

charges the Commonwealth failed to prove. This issue was therefore not

properly preserved for our review. Tompkins did not request review for

palpable error review under RCr 10.26.17 “Absent extreme circumstances

amounting to a substantial miscarriage of justice, an appellate court will not

engage in palpable error review pursuant to RCr 10.26 unless such a request is




      15   Ray v. Commonwealth, 611 S.W.3d 250, 266 (Ky. 2020) (emphasis added).
      16   Early v. Commonwealth, 470 S.W.3d 729, 733 (Ky. 2015).
      17  RCr 10.26 (“A palpable error which affects the substantial rights of a party
may be considered by the court on motion for a new trial or by an appellate court on
appeal, even though insufficiently raised or preserved for review, and appropriate relief
may be granted upon a determination that manifest injustice has resulted from the
error.”).

                                               8
made and briefed by the appellant.”18 Consequently, we decline to review this

allegation of error.

                             III.   CONCLUSION

      Based on the foregoing, we affirm.

All sitting. All concur.


COUNSEL FOR APPELLANT:

Roy Alyette Durham II
Assistant Public Advocate
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Kenneth Wayne Riggs
Assistant Attorney General




      18   Shepherd v. Commonwealth, 251 S.W.3d 309, 316 (Ky. 2008).

                                             9